Title: From Benjamin Franklin to Landais, 5 April 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy April 5. 1779
I am glad to hear that you are at Length clear of your Mutineers; and that your Iron Work is repaired. I hope you will have a good Passage to Nantz.
The Bearer of this, Mr. Joseph Wharton, is a friend of mine, a Merchant of Philadelphia who is about to return thither. If you can conveniently accomodate him with a Passage in the Alliance, you will oblige me. I do not mean to propose that he should have his passage free. He does not desire it; but will make a proper Compensation. I recommend him to your Civilities & have the honor to be, Sir &c
Capt. Landais
